Citation Nr: 0301931	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  97-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence.  (38 C.F.R. § 4.30).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1969, from June 1974 to July 1974 and from July 1979 
to May 1981.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board notes that the veteran has raised the issues of 
loss of use of his left hand, as he was not able to hold 
anything with his left hand and entitlement to a temporary 
total evaluation because of treatment for a service-connected 
condition requiring convalescence (38 C.F.R. § 4.30) with 
regard to his service connected back disability.  These 
issues are referred to the RO for consideration.  


FINDINGS OF FACT

1.  On January 13, 1994 the veteran underwent left trigger 
thumb release which was directly related to his service 
connected residuals of a left thumb fracture.  

2.  The veteran was incapacitated from January 13, 1994, to 
February 6, 1994.  He was fit for full duty on February 7, 
1994.  


CONCLUSION OF LAW

The criteria for a temporary total disability evaluation 
based upon a period of convalescence from January 13, 1994, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.30 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The July 1995 Statement of the Case as well as the April 
1994, September 1998 and September 2000 Supplemental 
Statements of the Case informed the veteran of the evidence 
needed to substantiate his claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded VA examinations 
in April 1995 and February 1997.  See 38 U.S.C.A § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Service connection for residuals of a left thumb fracture was 
granted in June 1981.  On January 13, 1994 the veteran 
underwent left trigger thumb release.  In September 1994 he 
made a claim for an increased evaluation for his service 
connected left hand disability.  The RO, in a May 1995 rating 
decision, continued the evaluation of 10 percent for 
postoperative traumatic arthritis of the left thumb and 
denied entitlement to a total evaluation because of treatment 
for a service-connected disability.  In the reasons and bases 
the RO specifically indicated that the January 13, 1994 left 
trigger thumb release was not shown to have required the 
minimum one-month convalescence.  The veteran submitted a 
timely Notice of Disagreement to all of the issues in the May 
1995 rating decision.  A Statement of the case was issued in 
July 1995.  

In his January 1996 VA Form 9 the veteran wrote that he had 
another thumb operation in February 1994.  He stated that he 
previously submitted a copy of the medical excuse, which the 
VA doctor provided for a thirty-day convalescence period.  
The veteran stated that he was not allowed to work because 
his hand was in a cast for thirty days due to surgery, which 
should qualify, for consideration under 38 C.F.R. § 3.105(e).  

The RO increased the evaluation for arthritis of the left 
thumb to 20 percent in an April 1997 rating decision.  In 
July 1997 the veteran wrote that he accepted the increased 
evaluation to 20 percent for his service connected left thumb 
disability.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
38 C.F.R. § 3.105(e) of this chapter.  Such total rating will 
be followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.  
38 C.F.R. § 4.30 (2002).  

Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
Surgery necessitating at least one month of convalescence 
(Effective as to outpatient surgery March 1, 1989.)  (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989.)  (3) 
Immobilization by cast, without surgery, of one major joint 
or more.  (Effective as to outpatient treatment March 10, 
1976.)  A reduction in the total rating will not be subject 
to 38 C.F.R. § 3.105(e) of this chapter.  The total rating 
will be followed by an open rating reflecting the appropriate 
schedular evaluation; where the evidence is inadequate to 
assign the schedular evaluation; a physical examination will 
be scheduled prior to the end of the total rating period.  
38 C.F.R. § 4.30(a) (2002).  

A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: (1) Extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph (a) (1), (2) or 
(3) of this section.  (2) Extensions of 1 or more months up 
to 6 months beyond the initial 6 months period may be made 
under paragraph (a) (2) or (3) of this section upon approval 
of the Adjudication Officer.  38 C.F.R. § 4.30(b) (2002).  

As support for his claim for a temporary total rating of 100 
percent under 38 C.F.R. § 4.30, the veteran submitted a 
Medical Certification and/or Clearance to Return to Work from 
his physician indicating that he was incapacitated from 
January 13, 1994, to February 6, 1994.  He was fit for full 
duty on February 7, 1994.  The period between January 13, 
1994 to February 6, 1994 is 24 days, which less than the one 
month of convalescence required under 38 C.F.R. § 4.30(a).  
The outpatient treatment records subsequent to the January 
13, 1994 left trigger thumb release, dated January 1994 to 
August 1996, do not show incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches.  In fact, at the 
April 1995 VA examination the metacarpal fracture was healed 
and the surgical scar was well healed.  Hence, the Board 
finds that the veteran is not entitled to a temporary total 
rating for post surgical convalescence.  Since entitlement to 
a temporary total rating for post surgical convalescence is 
denied, the Board need not address reduction under 38 C.F.R. 
§ 3.105(e).  


ORDER

Entitlement to a temporary total post surgical convalescent 
rating pursuant to 38 C.F.R. § 4.30 based the January 13, 
1994 left trigger thumb release is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

